DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/16/2022 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 12/17/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1, 4 and 263 have been amended. Claim 272 is newly added. Claims 2, 3 and 264 are canceled. Claims 1, 4, 5, 263 and 265-272 are pending. Claims 269-271 are currently withdrawn. Claims 1, 4, 5, 263, 265-268 and 272 are examined in the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/904,253 and CON of PCT/US20/52304 filed on 9/23/2019 and 9/23/2020, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 9/23/2019. 
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 263, 265-268 and 272 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 3/16/2022.
Claim 1 describes a method for generating a phenotypic profile for partitioned populations of clonal cells that have been subjected to one or more nucleic acid edits in one or more genomic regions of interest comprising obtaining multiple partitions of edited clonal cells, performing a functional assay and determining the phenotypic differences between the multiple partitioned populations of edited cells and the original unedited cells and generating a phenotypic profile for the partitioned populations of clonal cells that have been subjected to one or more nucleic acid edits based on phenotypic differences. 
It is unclear how a phenotypic profile can be generated based on the phenotypic differences between the partitioned edited cells and the original cells. There is no requirement for either a genotype determination or positive phenotype selection of the “original cells”. However, this information would be necessary for "determining phenotypic differences" as referenced in claim 1 part (b). It is unclear what tangible steps must be performed in order to generate the phenotypic profile for the partitioned population of clonal cells. The specification provides no further clarification on this matter. The examiner is unable to find any reference to generating a “phenotypic profile” as referenced in newly amended claim 1. The specification does mention quantifiable features based on metabolite and lipid profiling of a plurality of cells (Specification, para 106 and 107). However, these embodiments require vastly different methodological steps and protocols rendering the metes and bounds of the claim indefinite. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173. Dependent claims 4, 5, 263, 265-268 and 272 are rejected for their dependency on indefinite claim 1.

Claims 1, 4, 5, 263, 265-268 and 272 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 3/16/2022.
Claim 1(a)(ii) describes partitioning the contacted cells into multiple partitions and selecting multiple single cells from each of the multiple partitions, wherein selecting is performed without positive phenotype selection. The term “selecting” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree to which one of ordinary skill in the art would reasonably apprise the scope of the invention. Applicants specification provides embodiments wherein the selection of “the single cell is based on its position on a surface or in a container…not based on whether the single cell comprises an exogenous label or an expressed reporter…selecting comprises an imaging technique…comprising bright-field imaging, dark field imaging, phase contrast imaging, fluorescent imaging or any combination” (Instant specification, para 28 and claim 181). Without an express definition describing what constitutes “selecting”, one of ordinary skill in the art would not understand which selection techniques do not use positive phenotype selection to fulfill the claim limitations. A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite, see MPEP 2173.05b.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 263, 265-268 and 272 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The instant claims recite a method for generating a phenotypic profile. This rejection is newly applied to address applicants claim amendments on 3/16/2022. 
The most recent update to the Office’s patent eligibility requirements are the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7 and October 17, 2019 (84 Fed. Reg. 50), which provides the following analysis to determine patent eligibility, derived from the decisions rendered in Mayo Collaborative Svcs. V. Prometheus Labs., 566 U.S. _, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012) (hereinafter “Mayo”), and in Alice Corp. Pty. Ltd. v CLS Bank Int’l, 573 U.S._, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) in subsequent court cases: 

Step 1 is to determine whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2. 
Step 2 is the two-part analysis from Alice Corp. 
Step 2A has been divided into 2 prongs.
Step 2A, prong 1 requires determining whether the claim is directed to the judicial exceptions of an abstract idea, a product of nature, or a law of nature or natural phenomenon other than a product of nature. To determine if the claim recites a nature-based product limitation, the markedly different characteristics analysis is use to evaluate whether the claim is directed to a “product of nature” that falls under the law of nature and natural phenomenon exceptions. In this analysis, markedly different characteristics can be expressed in terms of the product’s structure, function, and/or other properties. If YES, the claim is directed to a judicial exception, proceed to step 2A, prong 2. 
Step 2A, prong 2 requires evaluating whether a judicial exception is integrated into a particular application (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, ect.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a particular application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
If NO, the claim does not integrate the judicial exception into a practical application, then proceed to step 2B.
Step 2B requires analyzing whether the claim as a whole amounts to significantly more than the exception by determining whether any element, or combination of elements, in the claims is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The Supreme Court has identified the following non-limiting considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself:
Improvements to another technology or technical field; 
Improvements to the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. 

The instant invention describes a method for generating a phenotypic profile for partitioned populations of clonal cells that have been subjected to one or more nucleic acid edits in one or more genomic regions of interest comprising obtaining multiple partitions of edited clonal cells, performing a functional assay and determining the phenotypic differences between the multiple partitioned populations of edited cells and generating a phenotypic profile for the partitioned populations of clonal cells that have been subjected to one or more nucleic acid edits. 
Claims 1, 4, 5, 263, 265-268 and 272 are directed to one of the statutory categories comprising a process (step 1). The judicial exception recited in claims 1, 4, 5, 263, 265-268 and 272 constitutes an abstract idea of generating a phenotypic profile based on the phenotypic differences of the edited cells to their un-edited counterparts. Applicant’s amendments on 3/16/2022 do not substantially change the scope of the claimed method since claim 1 step (c) still concludes with generating a phenotypic profile, which could conceivably occur within the human mind. Although steps (a) and (b) describe physical steps of editing the clonal cells, partitioning, expanding and performing a functional assay, this does not change the fact that claim 1 concludes with step (c) which is considered an abstract idea. Thus, claims 1, 4, 5, 263, 265-268 and 272 are directed to a judicial exception (step 2A, prong 1, “Abstract Idea- Mental Process”) since the claimed method for generating a phenotypic profile could conceivably be performed in the human mind, see MPEP 2106.04(a)(2) part III. Accordingly, independent claim 1 does not integrate into a particular application outside of generating a “phenotypic profile”, which could feasibly occur within the human mind (step 2A, prong 2) and does not amount to significantly more than the judicial exception (step 2B). Subsequent dependent claims 4, 5, 263, 265-268 and 272 further describe the genomic region of interest, selection criteria and what constitutes a nucleic editing unit, rather than further translating the “phenotypic profile” step of claim 1 (c) into patent eligible subject matter. Therefore, claims 1, 4, 5, 263, 265-268 and 272 do integrate into a particular application and could feasibly occur within the human mind and (step 2A, prong 2) and do not amount to significantly more than the judicial exception (step 2B). Accordingly, claims 1, 4, 5, 263, 265-268 and 272 are directed to non-statutory subject matter.

Statement on Claim Interpretation
Given the previously described 112b issues identified above, the office will take the broadest reasonable interpretation in interpreting that single cell “selection” is performed by any imaging technique for selecting cells with reference to corporeal and/or physical cellular features. This is justified since the specification provides embodiments wherein the selection of “the single cell is based on its position on a surface or in a container…not based on whether the single cell comprises an exogenous label or an expressed reporter…selecting comprises an imaging technique…comprising bright-field imaging, dark field imaging, phase contrast imaging, fluorescent imaging or any combination” (Instant specification, para 28 and claim 181).
Applicants arguments regarding the office’s interpretation were fully considered, but were not found persuasive. The examiner is unable to locate an express definition for “selecting”. The specification and claims indicate that selecting cells is based on imaging techniques (i.e. based on corporeal and/or physical cellular features, see para 28 and claim 181) and not on positive phenotype selection based on the expression of fluorescently labeled proteins (claims 4 and 5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 263, 265-268 and 272 are rejected under 35 U.S.C. 103 as being unpatentable over Regev et al. US 2019/0085324, published 3/21/2019 (hereinafter Regev, reference of record) in view of Backhaus et al. US 2018/0030397, published 2/1/2018 (hereinafter Backhaus, reference of record). This rejection is maintained for the same reasons as described in the previous office action mailed 12/17/2021 and newly applied to claim 272. A reply to applicants’ traversal is found below. 
Regev describes a systematic approach for analyzing genetic interactions using single and combinatorial genome-wide perturbations in cells, with subsequent molecular profiling at the single cell level (Regev, para 5). Regev states that this may be useful in determining the genetic interactions and outcomes of a particular genetic perturbation by preforming single-cell molecular profiling of the genetically perturbed cells in reference to unperturbed cells (Regev, para 25 and 38). Regev states that these genetic perturbations may be performed CRISPR-Cas9 based methods (Regev, para 30 and 53). Regev describes developing “Perturb-Seq”, which combines single cell RNA-seq and CRISPR/Cas9 based perturbations identified by unique polyadenylated barcodes to perform tens of thousands of functional assays in a single pooled experiment (Regev, para 22, 24). Regev states that the cells may be assayed for gene expression and differently expressed genes can be assayed using the Perturb-Seq methods described (Regev, para 54, 181). Regev states that the CRISPR-Cas based assays are advantageous for implementing a precise perturbation of genes and their expression levels, corresponding to the limitations described in claim 272 (Regev, para 181). Regev describes developing pooled combinatorial CRISPR-Cas based perturbations with genome-wide libraries of sgRNAs (Regev, para 31). Regev describes how Perturb-Seq can be extended to test transcriptional phenotypes caused by genetic interactions (Regev, para 22). Regev states that these genetic perturbations may comprise gene knock-down, gene knock-out, gene activation, gene insertion (gain of function knock-in mutation) or regulatory element deletion (Regev, para 30). Regev provides embodiments targeting single nucleotide polymorphisms (SNPs) associated with monogenic diseases (Regev, para 6, 690 and example 22). Regev describes comparing the genetically perturbed cells to their unperturbed counterparts or associated controls using single cell level molecular profiling to determine the outcome of the genetic perturbation (Regev, 12, 25, and 387). Regev describes the isolation of single cells, partition and expansion to produce clonal cells for experimentation (Regev, para 450-453, 468). Regev uses fluorescently labeled proteins like GFP for the selection of single cells which have undergone CRISPR-Cas9 genomic editing (Regev, para 871 and example 24). Regev does not expressly describe selecting cells without positive phenotype selection via not using fluorescently labeled proteins like GFP. 
Backhaus describes an automated method for the selection/removal of single cells from a cell culture based purely on corporeal and/or physical cellular parameters (Backhaus, abstract). Backhaus describes the many advantages of an automated single cell selection method based purely on optically recognizable phenotypic differences (Backhaus, para 4-7). Thus, Backhaus describes a technique which does not use positive phenotype selection based on fluorescently labeled proteins or exogenous labels for the selection of phenotypically distinct single cells. Backhaus describes methods for detecting position data and storing the detected position data for the selected cells and cell colonies in a position database (Backhaus, abstract). Backhaus describes the use of a microscope unit and image acquisition unit for evaluating the physical features of single cells as well as a harvesting module for the removal of single cells from a cell colony for partitioning (Backhaus, para 52). 
It would have been prima facie obvious to one of ordinary skill in the art to use the automated single cell selection method described by Backhaus to select the genetically edited (phenotypically distinct) cells in the combinatorial methods for analyzing genetic interactions using CRISPR-Cas9 described by Regev in order to minimize any interference from fluorescent protein expression. It would have been a matter of combining known prior art elements to yield predictable results since the automated methods for single cell selection used by Backhaus would be capable of selecting the phenotypically distinct genetically perturbed cells described by Regev for clonal expansion. One of ordinary skill would have been motivated to use the single cell selection method described by Backhaus in the methods of Regev in order to eliminate any unintended interference from fluorescent protein expression. Thus, the combined methods would allow for an unbiased analysis of the genetic interactions from the targeted CRISPR-Cas9 based perturbations described by Regev. One of ordinary skill would have a reasonable expectation of success since the automated methods described by Backhaus would allow for high throughput selection of edited cells to determine the relative outcomes of the CRISPR-Cas9 based perturbations. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that Regev’s assay cannot be performed without positive phenotype selection. Applicant points to para 13, 20 and 22 of Regev to argue that the methods of Regev are completely contrary to Applicants’ instant method that does not employ any positive selection in any form. Applicant argues that molecular profiling at the single cell level is effectively selecting at the single cell level and points to para 349, 350 and 351 of Regev for support. Applicant further states that Backhaus also uses positive phenotype selection which is outside of the scope of the presently claimed invention. 
These arguments have been fully considered, but are not found persuasive. Given the previously described 112b issues regarding the term “selecting, the office must take the broadest reasonable interpretation to advance prosecution. The examiner is unable to locate an express definition for “selecting”. The term “selecting” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree to which one of ordinary skill in the art would reasonably apprise the scope of the invention. The specification and claims indicate that selecting cells is based on imaging techniques (i.e. based on corporeal and/or physical cellular features, see para 28 and claim 181) and not on positive phenotype selection based on the expression of fluorescently labeled proteins (claims 4 and 5). Thus, single cell “selection” is interpreted as being performed by any imaging technique for selecting cells with reference to corporeal and/or physical cellular features. This is justified since the specification provides embodiments wherein the selection of “the single cell is based on its position on a surface or in a container…not based on whether the single cell comprises an exogenous label or an expressed reporter…selecting comprises an imaging technique…comprising bright-field imaging, dark field imaging, phase contrast imaging, fluorescent imaging or any combination” (Instant specification, para 28 and claim 181). Thus, it would have been prima facie obvious to one of ordinary skill in the art to use the automated single cell selection method described by Backhaus to select the genetically edited (phenotypically distinct) cells in the combinatorial methods for analyzing genetic interactions using CRISPR-Cas9 described by Regev in order to minimize any interference from fluorescent protein expression. It would have been a matter of combining known prior art elements to yield predictable results since the automated methods for single cell selection used by Backhaus would be capable of selecting the phenotypically distinct genetically perturbed cells described by Regev for clonal expansion. Thus, the combined methods would allow for an unbiased analysis of the genetic interactions from the targeted CRISPR-Cas9 based perturbations described by Regev. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Citation of Other Relevant Prior Art 
Adamson et al. "A multiplexed single-cell CRISPR screening platform enables systematic dissection of the unfolded protein response." Cell 167.7 (2016): 1867-1882
Dunlay et al. US 6,671,624. Published 12/30/2003
Kelso et al. US 11,028,358. Published 6/8/2021

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699